Citation Nr: 1619084	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-04 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial 70 percent rating for a psychiatric disability with polysubstance dependence during the period of the claim prior to October 11, 2007.  

2.  Entitlement to a total disability rating for individual unemployability (TDIU) prior to September 12, 2012.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from January 1975 to May 1975. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Service connection was established for a psychiatric disability by the Board in a June 2012 decision.  In a July 2012 decision, the RO assigned a 50 percent rating effective May 10, 2005, and temporary total rating based on hospitalization from April 17, 2009, to January 1, 2010.  In a November 2012 decision, the RO assigned a 70 percent rating effective September 12, 2012, for the psychiatric disability.  In December 2012, the Veteran submitted a Notice of Disagreement regarding the effective date assigned for the 70 percent rating.  Specifically, he contended that a 70 percent rating was warranted for the entire period of the claim.  In a February 2016 decision, the Appeals Management Center (AMC) assigned a 70 percent rating effective October 11, 2007.  In light of the Veteran's initial limitation of the appeal, the Board finds the appeal is satisfied effective October 11, 2007, the effective date of the 70 percent rating; thus, the Board has recharacterized the issue as entitlement to a 70 percent rating prior to October 11, 2007.  

The Board notes that entitlement to TDIU is listed as an issue even though an appeal was never perfected.  In fact, the Board notes that a TDIU was previously considered and awarded effective September 12, 2012, in an unappealed April 2013 decision.  In light of the Board's decision herein that a 70 percent rating is warranted for the entire period of the claim, however, and the Veteran's histories that his psychiatric disability renders him unemployable, the Board finds the Veteran's increased rating claim includes a claim for TDIU based on the psychiatric disaiblity with polysubstance dependence prior to September 12, 2012.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), and Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  This claim has therefore been added as an additional claim entitled to current appellate review.


FINDING OF FACT

During the period of the claim prior to October 11, 2007, the Veteran's psychiatric disability resulted in occupational and social impairment with deficiencies in most areas and unemployability.


CONCLUSIONS OF LAW

1.  During the period of the claim prior to October 11, 2007, the Veteran's psychiatric disability met the criteria for a 70 percent rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU for the period prior to September 12, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the appellant's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).  In this regard, the Board reiterates that the appeal stems from the Veteran's disagreement with the effective date assigned for the 70 percent rating for the psychiatric disability.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's psychiatric disability is evaluated under Diagnostic Code 9411, which provides a 50 percent disability rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

A total disability rating based on individual unemployability (TDIU) may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected psychiatric disability with substance dependence.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

May and July 2005 and February 2006 private treatment records reveal findings of good hygiene, normal speech, appropriate affect, linear thought process, and no suicidal or homicidal ideation or disorders of perception.  The May 2005 treatment records reveal a history of sobriety for 60 days.  The July 2005 treatment record reveals a history of sobriety for five months.  The February 2006 record indicates that the Veteran was in remission from substance abuse for the previous three months after a relapse.  

A March 2006 private treatment record reveals the Veteran's history of middle insomnia, anhedonia, loss of energy, feelings of hopelessness/helplessness, racing thoughts, intrusive thoughts, and some symptoms of panic.  The record indicates that the Veteran was oriented with good memory and no suicidality and that the Veteran had a girlfriend of four years.  The record further indicates that the Veteran was drinking alcohol.  April, August, and October 2006 private treatment records reveal findings of stable mood, good hygiene, normal speech, appropriate affect, and normal thought process.  The records reveal negative histories as to suicidal or homicidal ideation.  The October 2006 record reveals the Veteran's history of no drug use for 90 days.  

A January 2007 private treatment record reveal the Veteran's history that he was back in school.  He lived with his fiancée and reported stable mood.  He had good hygiene, normal speech, appropriate affect, normal thought process, and no suicidal or homicidal ideation. 

An October 11, 2007, private medical record reveals the Veteran's history of intermittent symptoms of his psychiatric disability.  He reported depression, inability to concentrate, mood changes, and panic attacks.  He denied delusion, hallucination, suicidal ideation, or recent suicidal thoughts.  The examiner noted that the Veteran was well groomed with normal speech, labile mood, circumstantial associations, and appropriate judgment and thought processes.  There was no impairment of abstract reasoning.  The examiner assigned a GAF score of 51 and noted that the Veteran had a history of violence, nonviolent antisocial acts, and impulse dyscontrol.  

Upon consideration of the evidence, the Board finds a 70 percent rating is warranted for the period prior to October 11, 2007, based on the evidence of at least intermittent occupational and social impairment with deficiencies in multiple areas.  Although the treatment records dated during this period reveal predominantly normal findings and histories, the treatment records indicate that these findings were made during periods of remission from the Veteran's service-connected polysubstance dependence.  Subsequent medical records indicate that the Veteran's polysubstance usage results in symptoms such as increased risk of harm to self and others and impaired judgment.  The records also indicate that the psychiatric disability results in disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, and difficulty in adapting to stressful circumstances and a February 2013 VA examiner determined it was at least as likely as not that the service-connected psychiatric disability rendered the Veteran unemployable.  See, e.g., October 2010, September 2012, and February 2013 VA examination records.  The record does not suggest that the Veteran's psychiatric disability has worsened over the years, and the aforementioned findings were made during a sustained period of remission from polysubstance dependence.  

Based on the evidence of periodic relapse of polysubstance use prior to October 11, 2007, the absence of evidence of a significant increase in the impairment associated with the service-connected disability as of October 11, 2007, and the evidence that the service-connected disability results in deficiencies in most areas, the Board finds a 70 percent rating is warranted for the entire period of the claim.  

Furthermore, the Board finds a TDIU is warranted for the entire period of the claim.  
The Veteran has met the schedular threshold for determining entitlement to a TDIU rating, and the record indicates that the Veteran has not had substantially gainful employment since 1992.  Furthermore, as discussed above, the evidence indicates that the Veteran's psychiatric disability with polysubstance dependence has resulted in at least intermittent deficiencies in most areas and has rendered the Veteran unemployable.  In the absence of evidence of a significant worsening of the Veteran's symptomatology and impairment as of September 12, 2012, and resolving all doubt in favor of the Veteran, the Board finds the psychiatric disability was sufficient by itself to render the Veteran unable to maintain any form of substantially gainful employment consistent with his education and occupational background prior to September 12, 2012.  Accordingly, a TDIU is warranted.  


ORDER

A 70 percent rating for a psychiatric disability with polysubstance dependence is granted for the period of the claim prior to October 11, 2007, subject to the criteria applicable to the payment of monetary benefits.

A TDIU is granted for the period of the claim prior to September 12, 2012, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


